DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application 17/236,748 filed on 4/21/2021.
Claims 1-25 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2021 and 10/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the extra copy of the index value" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With respect to claims 8 and 15, the claims merely recite limitations cited in respective parent claims 1 and 19 and do not further limit the subject matter of the claim upon which they respectively depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-9, 12, 14-16, 19, 21-22, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (“Saturation Memory Access: Mitigating Memory Spatial Errors without Terminating Programs,” hereinafter Chen).
With respect to claim 1, Chen teaches of a method of protecting a program from making out of bounds memory references, the method comprising: determining whether an instruction makes out of bound references where the instruction that loads data from or stores data to a buffer refers to addresses that are outside the bounds of the buffer (abstract, section I, 1st, and 4th-5th paragraphs; where read and write memory spatial errors, i.e. buffer overflows, or out of bounds accesses are detected); and
responsive to the determining that the instruction refers to addresses that are partially out of bounds, changing an execution of the load or the store including modifying the starting address specified in the instruction, a length of data specified in the instruction, or a value for an out of bounds reference to load or store data that is within the bounds of the buffer (section I 5th paragraph, and section III B, fig. 1;  where when memory access goes beyond an objects boundary, the address is changed to the address value of one of the boundary addresses.  The access will then occur to the boundary locations).
With respect to claim 9, Chen teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Chen also teaches of a system for protecting a program from making out of bounds memory references, comprising: a memory storing computer instructions; and a processor configured to execute the computer instructions (section V, 1st-2nd paragraphs; where SMA is implemented on x86-64 and ARMv8 architecture and will be made opensource.  Thus, SMA is implemented as a collection of computer instructions that are executed by a processor to carry them out.  It is inherent that the SMA instructions are stored in a memory, otherwise they would not be retained by the system and the processor would be unable to execute them).
With respect to claim 16, Chen teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Chen also teaches of a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable and executable by a computer to cause the computer to perform a method in claim 1 (section V, 1st-2nd paragraphs; where SMA is implemented on x86-64 and ARMv8 architecture and will be made opensource.  Thus, SMA is implemented as a collection of computer instructions that are executed by a processor to carry them out.  It is inherent that the SMA instructions are stored in a memory, otherwise they would not be retained by the system and the processor would be unable to execute them).
With respect to claim 22, Chen teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Chen also teaches of a method of protecting a program from making out of bounds memory references, the method comprising: establishing whether an instruction that loads data from or stores data to a buffer refers to addresses that are outside the bounds of the buffer (abstract, section I, 1st, and 4th-5th paragraphs; where read and write memory spatial errors, i.e. buffer overflows, or out of bounds accesses are detected); and 
responsive to determining that an instruction refers to addresses that are outside the bounds of a buffer, modifying the starting address specified in the instruction or the length of the data specified in the instruction, or both the starting address specified in the instruction and the length of the data specified in the instruction, such that the instruction loads or stores data that is within the bounds of the buffer (section I 5th paragraph, and section III B, fig. 1;  where when memory access goes beyond an objects boundary, the address is changed to the address value of one of the boundary addresses.  The access will then occur to the boundary locations).
With respect to claim 25, Chen teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Chen also teaches of a system for securing applications which make out of bounds references, comprising: a memory storing computer instructions; and a processor configured to execute the computer instructions (abstract, section V, 1st-2nd paragraphs; where SMA is implemented on x86-64 and ARMv8 architecture and will be made opensource.  Thus, SMA is implemented as a collection of computer instructions that are executed by a processor to carry them out.  It is inherent that the SMA instructions are stored in a memory, otherwise they would not be retained by the system and the processor would be unable to execute them) to: 
identify references which are out of bounds for a program (abstract, section I, 1st, and 4th-5th paragraphs; where read and write memory spatial errors, i.e. buffer overflows, or out of bounds accesses are detected);
change an address, length or a value of partially out of bounds references for a load operation (section I 5th paragraph, and section III B, fig. 1;  where when memory read access goes beyond an objects boundary, the address is changed to the address value of one of the boundary addresses.  The read will then occur to the boundary location); and 
change the address or length for the partially out of bounds references for a store operation (section I 5th paragraph, and section III B, fig. 1;  where when memory write access goes beyond an objects boundary, the address is changed to the address value of one of the boundary addresses.  The write will then occur to the boundary location).
With respect to claims 4, 12, and 19 Chen teaches of creating an in-bounds mask from the load and store instructions to prevent out of bounds references (section IV, D, 1st paragraph and section V, A, 7th paragraph; where masks are used in removing the pointer tags to determining if a pointer exceeds the boundary).
With respect to claim 6, Chen teaches of wherein an extra copy of an index value in an address is stored in a register, and wherein the index value in an address is compared to the extra copy in determining whether an instruction makes an out-of-bounds reference (section V, A, 6th-7th paragraphs; where the pointer is compared with the address base and address bounds to judge if the pointer exceeds the object boundary).
With respect to claim 7 and 14, Chen teaches of wherein the determining includes comparing the value of a pointer to bounds information that is associated with the pointer (section V, A, 6th-7th paragraphs; where the pointer is compared with the address base and address bounds to judge if the pointer exceeds the object boundary).
With respect to claims 8 and 15, Chen teaches of wherein responsive to the determining that the instruction refers to addresses that are partially out of bounds, changing the execution of the load or the store including modifying at least one of the starting address specified in the instruction, the length of data specified in the instruction, and the value for an out of bounds reference to load or store data that is within the bounds of the buffer (section I 5th paragraph, and section III B, fig. 1;  where when memory access goes beyond an objects boundary, the address is changed to the address value of one of the boundary addresses.  The access will then occur to the boundary locations).
With respect to claim 21, Chen teaches of wherein the determining whether an instruction makes out-of-bound references involves determining whether an index value in an address differs from the extra copy of the index value (section V, A, 6th-7th paragraphs; where the pointer is compared with the address base and address bounds to judge if the pointer exceeds the object boundary).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3, 10-11, 17-18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Brünink et al. (“Boundless Memory Allocations for Memory Safety and High Availability,” hereinafter Brünink).
With respect to claims 2, 10, and 17, Chen teaches of responsive to the determining that the instruction refers to addresses that are completely out-of-bounds, issuing no load or store command (section I, 4th paragraph; where in failure-oblivious computing, out-of-bounds writes are discarded and reads just have manufactured values returned).
Chen fails to explicitly teach of identifying which out of bounds references has to be repaired after execution; and repairing the identified out of bounds references from a stored version of the out of bounds references.
However, Brünink teaches of identifying which out of bounds references has to be repaired after execution; and repairing the identified out of bounds references from a stored version of the out of bounds references (section VI and fig. 6; where when a memory error is tolerated it is added to the error log.  A patched executable is created using the error log to correct the error).
Chen and Brünink are analogous art because they are from the same field of endeavor, as they are directed to handling spatial memory errors.
It would have been obvious to one of ordinary skill in the art having the teachings of Chen and Brünink before the time of the effective filing of the claimed invention to incorporate the automatic patching of Brünink into Chen.  Their motivation would have been to minimize the vulnerability of the program (Brünink, section VI, 1st paragraph).
With respect to claims 3, 11, and 18, Chen teaches of wherein when a load is determined to be partially or completely out-of-bounds, data returned for an out-of-bounds portion of the load is a predetermined or arbitrary value (section I, 4th paragraph, section III, B and fig. 1; where when a saturation read occurs whatever is stored in the address of the upper bound of the object is read out for each read.  As this is whatever happened to be last written to the upper bound by saturation writes, the value of this data is arbitrary).
Chen fails to explicitly teach of logging the out of bounds references.
However, Brünink teaches of logging the out of bounds references (section VI and fig. 6; where when a memory error is tolerated it is added to the error log).
The reason for obviousness is the same as indicated above with respect to claims 2, 10, and 17.
With respect to claim 23, Chen teaches of responsive to determining that an instruction refers to addresses that are outside the bounds of the buffer in an operation that loads data from the buffer, changing a value for the addresses that are outside the bounds of the buffer (section I 5th paragraph, and section III B, fig. 1;  where when memory read access goes beyond an objects boundary, the address is changed to the address value of one of the boundary addresses.  The read will then occur to the boundary location).
Brünink teaches of  identifying which out of bounds references has to be repaired after execution (section VI and fig. 6; where when a memory error is tolerated it is added to the error log.  A patched executable is later created using the error log to correct the error).
The reason for obviousness is the same as indicated above with respect to claims 2, 10, and 17.
Claim(s) 5, 13, 20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Grueneberg et al. (US 2016/0283522).
With respect to claim 5, Chen fails to explicitly each of wherein an exception is used to log or store the out of bounds references.
However, Grueneberg teaches of wherein an exception is used to log or store the out of bounds references (paragraph 42; where the log analyzer collects execution logs which include exceptions such as related to memory access and out of bound arrays).
Chen and Grueneberg are analogous art because they are from the same field of endeavor, as they are directed to handling memory access.
It would have been obvious to one of ordinary skill in the art having the teachings of Chen and Grueneberg before the time of the effective filing of the claimed invention to incorporate the logging of memory out of bounds access of Grueneberg into Chen.  Their motivation would have been to retain the errors so that they can be corrected.
With respect to claims 13 and 20, Chen teaches of wherein an extra copy of an index value in an address is stored in a register (section V, A, 6th-7th paragraphs; where the pointer is compared with the address base and address bounds to judge if the pointer exceeds the object boundary).
Grueneberg teaches of wherein an exception is used to log and store the out of bounds references (paragraph 42; where the log analyzer collects execution logs which include exceptions such as related to memory access and out of bound arrays).
The reasons for obviousness are the same as indicated above with respect to claim 5.
With respect to claim 24, Chen teaches of wherein an extra copy of an index value in an address is stored in a register, wherein the establishing involves determining whether an index value in an address differs from the extra copy of the index value (section V, A, 6th-7th paragraphs; where the pointer is compared with the address base and address bounds to judge if the pointer exceeds the object boundary), 
generating an in-bounds mask from the load and store instructions to prevent out of bounds references (section IV, D, 1st paragraph and section V, A, 7th paragraph; where masks are used in removing the pointer tags to determining if a pointer exceeds the boundary)

Grueneberg teaches of logging the out of bounds references, wherein an exception is used to log and store the out of bounds references (paragraph 42; where the log analyzer collects execution logs which include exceptions such as related to memory access and out of bound arrays).
The reasons for obviousness are the same as indicated above with respect to claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sun et al. (“S3Library: Automatically Eliminating C/C++ Buffer Overflow using Compatible Safer Libraries”) discloses implementing the saturation memory access safer string library to carry out the saturation memory access process to eliminate illegal memory accesses and redirect them into boundless padding areas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Krofcheck/Primary Examiner, Art Unit 2138